DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 Nov 2022 has been entered.
 Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: The specification does not have antecedent basis for many of the terms in claims 4-5, which makes the scope of the claims difficult to ascertain (see also 112b rejections below). Specifically, the terms “virtual extension,” “virtual tip,” and “virtual arc” are not found within the specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the claim recites “a virtual extension of a first web portion…forms a respective virtual arc with a virtual extension of a second web portion…” and “a virtual tip of the virtual arc lies outside the casing ring.” It is unclear how the first web portion forms a virtual arc with the second web portion. Does this require contact between the first and second web portions? Does the second web portion cut off the arc? Is the arc defined by the shape of the first web portion, the second web portion, or both? It appears applicant is attempting to claim the web shape of fig 1b, which shows each of the first and second web portions defined by separate arcs. However the claim only defines a single arc, making it unclear how the second web portion defines this single arc. It is further unclear in the context of the claim how “a virtual extension” and  “a virtual tip” are defined. It appears the claim is attempting to define the shape of a cut-off arc by defining some end point of the arc which does not actually exist on the carrier body. This makes it difficult to determine the scope of the claims and the desired shape, as the claimed arc exists outside of the claimed structure and could potentially have any arbitrary shape beyond the claimed web portion. In other words, because the claim attempts to define a shape by arbitrary “virtual” elements which do not actually exist, it is unclear how these elements define the actual structure of the claimed web. It appears that a virtual extension of any shape could potentially be drawn meet the claim limitations. For the purposes of this examination, examiner has provided an annotated figure of the prior art to depict the application of the prior art which appears to be consistent with applicant’s intended limitations.
Claims 6 is rejected as indefinite due to its dependency upon rejected claim 4.
Regarding claim 5, the claim recites “a virtual extension of a first web portion…forms a virtual arc with a virtual extension of a second web portion…” and “a virtual tip of the virtual arc lies within the casing ring…” and is indefinite for reasons substantially similar to those described in the rejection of claim 4 above.
Further regarding claim 5, it is unclear what is meant by the phrase “lies within the casing ring.” Does this indicate a position which is on the casing ring, or a position which is interior to the casing ring? It appears this claim is attempting to claim the configuration of figure 7b which has tip 56 on the casing ring. The previous claim language of “touches the casing ring” appeared to define this as well. However the new language of “lies within the casing ring” creates confusion as to the location of this tip. For the purposes of this examination, “lies within the casing ring” will be interpreted to encompass either of these interpretations, as this appears to be the broadest reasonable interpretation of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze (EP 2810739, translation provided).
Regarding claim 15, Schulze discloses a carrier body for use in a grinding tool, the carrier body comprising: an inner hub ring (5; fig 2) surrounding a central bore (hole central to fig 2) for connecting the grinding tool to a rotary drive ([0007]); an outer casing ring (4) for receiving a grinding element (B); and a plurality of webs (3) extending between an outer surface of the inner hub ring and an inner surface of the outer casing ring so as to connect the inner hub ring to the outer casing ring (fig 1), the plurality of webs being evenly spaced apart from each other around the inner hub ring (fig 1), wherein each of the plurality of webs has a first web portion and a second web portion (any two adjacent portions 3 can be considered a first web portion and second web portion), and an entire length of each of the first web portion and the second web portion has an arcuate shape (as shown in fig 1).
Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 2508946, previously cited).
Regarding claim 19, Hoffman discloses a carrier body for use in a grinding tool, the carrier body comprising: a pair of mirror-image (mirrored about central plane as viewed in fig 3) symmetrical half portions (19) releasably connected (col 2, lines 9-13; via threaded element 18) together along a central plane perpendicular to an axis of rotation of the carrier body (vertical central plane of fig 3), each of the half portions comprising: an inner hub ring (22; fig 4) surrounding a central bore (hole internal to inner circumference) for connecting the grinding tool to a rotary drive (connecting to arbor shaft 15); an outer casing ring (24) for receiving a grinding element (20; fig 3); and a plurality of webs (23) extending between an outer surface of the inner hub ring and an inner surface of the outer casing ring so as to connect the inner hub ring to the outer casing ring (fig 4; col 2, lines 18-27), the plurality of webs being evenly spaced apart from each other around the inner hub ring (fig 4).
Regarding claim 20, Hoffman further discloses at least one of the half portions has a cover (16) on a lateral outer surface thereof (fig 3). 
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2016/0052102).
Regarding claim 21, Sato discloses a carrier body (figs 11 and 12) for use in a grinding tool, the carrier body comprising: an inner hub ring (inner ring of fig 11) surrounding a central bore (13) for connecting the grinding tool to a rotary drive (as shown in fig 1); an outer casing ring (15) for receiving a grinding element ([0050]); and a plurality of webs (31) extending between an outer surface of the inner hub ring and an inner surface of the outer casing ring so as to connect the inner hub ring to the outer casing ring (fig 11; [0050]), the plurality of webs being evenly spaced apart from each other around the inner hub ring, wherein the carrier body is configured to have at least one of (only one of the features must be present to meet the claim): a radius of between 200 mm and 300 mm, the hub ring and the casing ring being spaced apart from each other at a distance of between 50 mm and 150 mm, the central bore having a radius of between 50 mm and 150 mm, and a quantity of the webs connecting the inner hub ring to the outer casing ring is at least one of a prime number and an odd number (an odd number (9) of webs as shown in fig 11).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parini (US 6129077, previously cited) in view of Baratta (US 2008/0210212, previously cited).
Regarding claim 1, Parini teaches a carrier body for use in a grinding tool, the carrier body comprising an inner hub ring (16) surrounding a central bore (4 including axis Z) for connecting the grinding tool to a rotary drive (col 3, lines 15-19), an outer casing ring (8) for receiving a grinding element (elements 2, 5), and a plurality of webs (formed by web portions 15) extending between an outer surface of the inner hub ring and an inner surface of the outer casing ring so as to connect the inner hub ring to the outer casing ring (fig 4), the plurality of webs being evenly spaced apart from each other around the inner hub ring (fig 4),each of the plurality of webs each having an opening extending entirely therethrough (fig 4, see unlabeled spaces between web portions 15). Parini is silent as to whether the openings are empty without any material therein (described as gaps in claim 16, but it is unclear if material of element 3 is within these gaps). Baratta teaches a carrier body for a grinding tool including webs (fig 119; in element 1544) having an empty opening (1548) without any material in the opening (fig 119; [0554]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to leave the openings of Parini empty without any material therein in order to reduce the weight of the body as taught by Baratta ([0554]).
Regarding claim 2, Parini, as modified, teaches all the limitations of claim 1 as described above. Parini further teaches each of the webs has at least two web portions spaced from each other by the opening (see annotated fig 4 below).
Regarding claim 3, Parini, as modified, teaches all the limitations of claim 2 as described above. Parini further teaches the web portions are configured to have at least one of an arcuate configuration (see arcs at ends of web portions); a mirror-image symmetrical configuration relative to a plane oriented parallel to an axis or rotation of the carrier body (symmetrical about a plane bisecting the opening between web portions; see annotated radial axis in fig 4 below). 
Regarding claim 4, Parini, as modified, teaches all the limitations of claim 2 as described above. Parini further teaches the plurality of webs are configured such that a virtual extension of a first web portion of a first one of the webs forms a respective virtual arc with a virtual extension of a second web portion of an adjacent second one of the webs, wherein a virtual tip of the virtual arc lies outside the casing ring (see annotated fig below, showing extensions of cut-off arcs joining at a virtual tip outside casing ring).
Regarding claim 5, Parini, as modified, teaches all the limitations of claim 2 as described above. Parini further teaches the plurality of webs are configured such that a virtual extension of a first web portion of a first one of the webs forms a virtual arc with a virtual extension of a second web portion of an adjacent second one of the webs, wherein a virtual tip of the virtual arc lies the casing ring (each web portion forms an arc with a tip interior to the casing ring; see annotated figure below). 
Regarding claim 6, Parini as modified, teaches all the limitations of claim 4 as described above. Parini further teaches the arc has an ogival configuration (see annotated fig 4 showing pointed tip configuration).
Regarding claim 7, Parini as modified, teaches all the limitations of claim 1 as described above. Parini further teaches the webs widen towards the outer casing ring and towards the inner hub ring in a plane of the carrier body (shown at ends of elements 15).
Regarding claim 8, Parini as modified, teaches all the limitations of claim 1 as described above. Parini further teaches at least one of two outer lateral surfaces of the carrier body has a cover (3), the two outer lateral surfaces being oriented substantially normal to an axis of rotation of the carrier body (one of the outer lateral surfaces shown in fig 4 with cutaway cover 3; other lateral surface is the opposite side face of the disc). 
Regarding claim 9, Parini, as modified, teaches all the limitations of claim 8 as described above. Parini further teaches the cover is connected by way of fixing element to at least one of the webs, the inner hub ring and the outer casing ring (connected by screws 18 to the webs, inner hub ring and outer casing ring; col 4, lines 45-49). 
Regarding claim 10, Parini, as modified, teaches all the limitations of claim 1 as described above. Parini further teaches the carrier body has a central plane (fig 5, imaginary plane central to the body) oriented substantially normal to an axis of rotation of the carrier body so as to subdivide the carrier body into two mutually distinguishable halves (imaginary central vertical plane divides the disc into left and right halves in fig 5).
Regarding claim 11, Parini, as modified, teaches all the elements of claim 10 as described above. Parini does not teach a membrane arranged in the central plane. Baratta teaches a carrier body for a grinding tool including two mutually distinguishable halves (214, 216; shown in exploded view in fig 10) with a membrane (228) arranged in a central plane subdividing the two halves (fig 10; [0253-0254]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a membrane arranged in the central plane of Parini in order to provide additional structural support to the tool as taught by Baratta ([0254]). 
Regarding claim 12, Parini, as modified, teaches all the limitations of claim 10 as described above. Parini further teaches the halves of the carrier body are configured to have a mirror-image symmetrical configuration relative to the central plane (vertical symmetry as shown in fig 5).
Regarding claim 13, Parini, as modified, teaches all the limitations of claim 1 as described above. Parini further teaches the carrier body is configured to have a substantially rotationally symmetrical configuration (as shown in fig 4) and is made of metal (col 4, lines 56-59).
Regarding claim 14, Parini, as modified, teaches all the limitations of claim 1 as described above. Parini further teaches a grinding member (2) connected to the casing ring, the grinding member being a grinding ring (fig 4).

    PNG
    media_image1.png
    824
    774
    media_image1.png
    Greyscale

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (EP 2810739, translation provided), in view of Asen (2010/0022169, previously cited).
Regarding claim 16, Schulze teaches a carrier body for use in a grinding tool, the carrier body comprising: an inner hub ring (5; fig 2) surrounding a central bore (hole central to fig 2) for connecting the grinding tool to a rotary drive ([0007]); an outer casing ring (4) for receiving a grinding element (B); and a plurality of webs (3) extending between an outer surface of the inner hub ring and an inner surface of the outer casing ring so as to connect the inner hub ring to the outer casing ring (fig 1), the plurality of webs being evenly spaced apart from each other around the inner hub ring (fig 1), wherein each of the plurality of webs has a first web portion and a second web portion (any two adjacent portions 3 can be considered a first web portion and second web portion). Schulze does not teach the first web portion and second web portion arranged to intersect each other. Asen teaches a carrier body for use in a grinding tool including a plurality of webs (as shown in fig 6) including a first web portion (54) and second web portion (55) arranged to intersect each other (fig 6). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrange the first and second webs of Schulze to intersect each other, as this orientation is known to provide strength to the grinding tool as taught by Asen ([0090]).
Regarding claim 17, Schulze, as modified by Asen, teaches all the limitations of claim 16 as described above. Asen further teaches the first web portion and the second web portion of each of the plurality of webs intersect each other at a point of intersection (intersection of elements 54 and 56 as shown in fig 6) such that a first opening is formed through each of the plurality of webs at a location outward of the respective point of intersection (opening between intersection and outer circumference of the tool), and such that a second opening is formed through each of the plurality of webs at a location inward of the respective point of intersection (opening between intersection and inner circumference of tool). 
Regarding claim 18, Schulze, as modified, teaches all the limitations of claim 16 as described above. Schulze further teaches an entire length of each of the first web portion and second web portion has an arcuate shape (fig 1).
Response to Arguments
Applicant's arguments filed 8 Nov 2022 have been fully considered but they are not persuasive. Applicant argues that the amendments to claims 4 and 5 clarify the claims. However, there are still issues of clarity as detailed in the rejection above. Regarding claim 1 and its dependents, applicant argues that the openings of Parini as applied to claim 1 are not the claimed openings, as the openings of Parini are “adjacent to” the web portions rather than extending through the webs. Examiner respectfully disagrees. The claims provide no language which defines over the openings being between the web portions as disclosed by Parini. In fact, consistent with dependent claim 2, the claims and invention (such as opening 48 in fig 1d) explicitly require the opening to be between two web portions. This is exactly what is disclosed by Parini. The claim amendments do not distinguish the claimed opening over the openings discloses by Parini. Applicant contends that elements 11 of Parini must be interpreted as the claimed openings. However, as discussed above, the openings between the web portions of Parini constitute the openings as claimed. The limitation of the opening “extending entirely through the web” is still taught by Parini, which teaches the opening extending entirely through the intermediate structure between the inner hub and outer casing ring between first and second web portions. 
Regarding new claims 15-21, applicant provides further arguments against Parini and Baratta. However, different art is being applied to these claims as detailed in the rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar carrier bodies are cited, including those with similar web structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723